Coxe, J.
I have carefully examined the testimony presented, and am convinced that the libelant cannot recover. His account of the transaction between himself and the master of the barge is wholly unsupported, and is inherently improbable. The respondent’s version, on the contrary, besides being in accordance with common sense, is corroborated, in its principal features, by five witnesses.
The libelant was a young man 21 years of age. He had been a mason’s tender, and had done “a little of everything.” He had never before been upon a vessel. He had never touched a marine engine, and his knowledge of steam-power generally was confined to a threshing-machine and a saw-mill. That a careful master would employ such a person, without any previous knowledge of his capacity, and agree to pay him, after the first month, the wages received by experienced hands, and in about five weeks promote him to the posi*151tion of second engineer, with no agreement as to the amount of his wages in the new position, is possible, but it is not probable. But when, in addition, it is remembered that libelant’s story is overthrown by the great weight of evidence, the court has no alternative but to reject it altogether.
Aider making the proper deductions for the time the libelant was absent from the barge, he has received all that he is entitled to. The occurrence on tho twenty-sixth of June, if not a payment, amounted, at least, to a tender of the sum due. The respondent’s rights can in no way be affected by the fact that the libelant handed the money to the engineer. That tho engineer subsequently paid it back to tho libelant is undisputed.
Both parties are British subjects. They reside at the same place. The Canadian courts wore open for the settlement of this trivial dispute.
The evidence fails to show any justification of the libelant’s conduct in “tying up” tho bargo in a foreign port, where her master was a comparative stranger, and could in all probability procure her release with less expense and annoyance by paying the claim than in any oilier way. The presumption is a strong one that the libelant was actuated by other motives than a desire to collect an honest debt. Though the conns are zealous always in guarding tho rights of seamen in every meritorious demand, the libelant, as shown by this record, is beyond the pale of such protection.
The libel is dismissed, with costs.